IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1281
                              Filed October 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL SANDERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Michael G.

Dieterich, District Associate Judge.



      Michael Sanders appeals his conviction following a guilty plea to

possession of marijuana. AFFIRMED.



      William R. Monroe of Law Office of William Monroe, Burlington, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


DOYLE, Judge.

         Michael Sanders appeals his conviction of possession of a controlled

substance, first offense, a serious misdemeanor in violation of Iowa Code section

124.401(5) (2016). He challenges his written guilty plea on the basis it was not

knowing and voluntary because he was not informed of the nature of the charge

to which his plea was offered as required by Iowa Rule of Criminal Procedure

2.8(2)(b)(1). In the alternative, Sanders claims his plea counsel was ineffective.

We affirm.

         We review a challenge to a guilty plea for correction of errors at law. State

v. Fisher, 877 N.W.2d 676, 680 (Iowa 2016). We review claims of ineffective

assistance of counsel de novo. See State v. Clay, 824 N.W.2d 488, 494 (Iowa

2012).

         In order to challenge a guilty plea on appeal, a defendant must file a

motion in arrest of judgment. See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s

failure to challenge the adequacy of a guilty-plea proceeding by motion in arrest

of judgment shall preclude the defendant’s right to assert such challenge on

appeal.”); State v. Meron, 675 N.W.2d 537, 540 (Iowa 2004) (“Generally, a

defendant must file a motion in arrest of judgment to preserve a challenge to a

guilty plea on appeal.”). Pursuant to rule 2.8(2)(d), “[t]he court shall inform the

defendant that any challenges to a plea of guilty based on alleged defects in the

plea proceedings must be raised in a motion in arrest of judgment and that failure

to so raise such challenges shall preclude the right to assert them on appeal.”

“[I]t is ‘unnecessary . . . for the trial court to actually engage in an in-court

colloquy with a defendant so as to personally inform the defendant of the motion
                                         3

in arrest of judgment requirements.’” Fisher, 877 N.W.2d at 680–81 (quoting

Meron, 675 N.W.2d at 541). “Instead, a written waiver filed by the defendant can

be sufficient.” Id.; see also State v. Barnes, 652 N.W.2d 466, 468 (Iowa 2002)

(concluding the defendant failed to preserve error because he did not file a

motion in arrest of judgment when his written guilty plea clearly stated that a

failure to file such a motion would bar any challenge to his plea on appeal).

       Sander’s written guilty plea shows he was informed of his right to file a

motion in arrest of judgment and that any failure to file such a motion would

preclude his right to assert any challenges to his guilty plea on appeal. Sanders

did not file a motion in arrest of judgment. Therefore, his challenge to his guilty

plea based on the district court’s failure to inform him of the nature of the charge

to which his plea was offered is not preserved for our review.

       In order to side step the error preservation impediment, Sanders

alternatively claims his plea counsel rendered ineffective assistance in allowing

Sanders to enter a plea that was not knowing and voluntary.             Ineffective-

assistance claims are an exception to the traditional rules of error preservation.

See Nguyen v. State, 878 N.W.2d 744, 750 (Iowa 2016). In order to prove a

claim of ineffective assistance, a defendant must prove trial counsel failed to

perform a duty and prejudice resulted. See State v. Graves, 668 N.W.2d 860,

869 (Iowa 2003). In the context of a guilty plea, a defendant shows prejudice by

proving that, but for counsel’s breach, there is a reasonable probability the

defendant “would not have pled guilty and would have insisted on going to trial.”

State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009). Unless the defendant proves

both prongs, the ineffective-assistance claim fails. See Clay, 824 N.W.2d at 495.
                                           4


We ordinarily preserve such claims for postconviction-relief proceedings but will

resolve them on direct appeal when the record is adequate. See id. at 494.

       A guilty plea is only valid if a defendant enters it voluntarily, knowingly,

and intelligently. See State v. Philo, 697 N.W.2d 481, 488 (Iowa 2005). Iowa

Rule of Criminal Procedure 2.8(2)(b) details what the trial court must do to

ensure a plea is knowing and voluntary, and compliance ordinarily satisfies due

process requirements. See State v. Everett, 372 N.W.2d 235, 236 (Iowa 1985).

Substantial—not strict—compliance with rule 2.8(2)(b) is all that is required. See

State v. Kress, 636 N.W.2d 12, 21 (Iowa 2001).

       Sanders claims his plea counsel was ineffective for not ensuring Sanders

was informed of and understood “the nature of the charge to which the plea is

offered” as required by rule 2.8(2)(b)(1).     Specifically, he claims he was not

informed of the elements of the charge. See State v. Ludemann, 484 N.W.2d

611, 613 (Iowa Ct. App. 1992) (“[The defendant]’s decision to enter a plea did not

relieve the trial court of its duty to inform him of the nature of the offense,

including the element of specific intent.”).

       When informing a defendant of the nature of the charges, the court is not

required to review and explain each element of the crime. See State v. Null, 836

N.W.2d 41, 49 (Iowa 2013); State v. Brown, 376 N.W.2d 910, 911 (Iowa 1985)

(“In guilty plea proceedings, lack of explanation of the elements of an offense is

not reversible error if, under the circumstances, it is apparent that the accused

understood the nature of the charge.”). The extent of the court’s explanation

varies with the circumstances of each case. See State v. Dryer, 342 N.W.2d

881, 884 (Iowa 1983). In determining how much explanation is necessary, we
                                        5


consider the complexity of the charge as well as the defendant’s education and

experience. See State v. Victor, 310 N.W.2d 201, 204 (Iowa 1981). “In addition,

the name given the offense may be sufficiently descriptive of its nature to obviate

further explanation.” Id. The question is whether the record as a whole shows

the defendant understood the elements of the crime and the nature of the

charge. See Philo, 697 N.W.2d at 488.

       “Unlawful possession of a controlled substance requires proof that the

defendant: (1) exercised dominion and control over the contraband, (2) had

knowledge of its presence, and (3) had knowledge that the material was a

controlled substance.” State v. Bash, 670 N.W.2d 135, 137 (Iowa 2003). The

trial information accuses Sanders of committing the crime of possession of a

controlled substance in violation of Iowa Code section 124.401(5), specifically

that he “did knowingly or intentionally possess a controlled substance, to-wit:

Marijuana.”   Sanders’s written plea states, “I read the Trial Information and

understand the nature of the charges.”           It also states, “I plead guilty

to . . . Possession Controlled Substance,” and “I knowingly possessed marijuana,

in a small, personal-use quantity.”

       The name of the offense is sufficiently descriptive of its nature to obviate

further explanation. The elements of the charge here were not complex, and the

nature of the offense was apparent from its name. The record as a whole shows

that Sanders sufficiently understood the nature of the charge. We therefore find

substantial compliance with the requirements of rule 2.8(2)(b)(1). Sanders’s
                                        6


claim of ineffective assistance of plea counsel is without merit, and we affirm the

district court’s judgment.

       AFFIRMED.